1 F.2d 513 (1924)
In re MEYER & JUDD.
No. 5157.
District Court, W. D. Tennessee, W. D.
April 22, 1924.
*514 *515 *516 *517 *518 *519 *520 *521 *522 *523 *524 *525 *526 *527 *528 A. A. Hornsby and W. P. McDonald, both of Memphis, Tenn., for receiver.
Ewing, King & King, of Memphis, Tenn., for petitioner.
ROSS, District Judge.
This case is before the court on a petition to review the action of the referee, wherein questions presented by the pleadings were determined by him. A very full and able opinion has been filed herein by the referee, in which all the matters presented for consideration are fully discussed and are definitely decided.
A consideration of the record discloses that the questions of fact as found by the referee are well supported, and, being fully satisfied as to his conclusions thereon and his construction of the law, his opinion is adopted and made the opinion of this court, and is in all things confirmed. While other authorities might be cited on the question of the right of interveners to maintain their petition on the ground that they have not complied with the state statutes as to foreign corporations, reference is made to only the following as recent authorities: Maverick Mills v. Davis (D. C. Mass.) 294 Fed. 404; Fore River, etc., Corp'n v. Commonwealth (Mass.) 142 N.E. 812, decided February 29, 1924; Kansas City, etc., Co. v. State, 161 Ark. 483, 256 S.W. 845, decided December 10, 1923.
An order will be entered in accordance with this opinion and the opinion of the referee.